Citation Nr: 1724018	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  15-35 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for service-connected obstructive sleep apnea (OSA).

2. Entitlement to an effective date earlier than February 27, 2013, for the award of service connection for OSA.

3. Entitlement to service connection for colon cancer.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1986 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has submitted evidence in support of a claim for TDIU, including a letter from a vocational rehabilitation consultant, but has not yet submitted a formal claim for TDIU.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim.  The Board has listed the TDIU issue as a separate claim on the title page for procedural purposes.

The issues of entitlement to service connection for a colon cancer and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction AOJ.


FINDINGS OF FACT


1. Throughout the entire appeal period, the Veteran has reported persistent day-time hypersomnolence and required the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine with regards to his OSA, but there is no objective evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or the requirement for a tracheostomy.

2. The Veteran's September 20, 2013 statement, indicated an intent to apply for a benefit and identified the benefit sought, and thus constituted an informal claim for service connection for OSA.  A formal claim submitted on an application form was received within a year, on February 27, 2014.  This is the date of the formal application.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for sleep apnea have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, Diagnostic Code 6847 (2016).

2.  The criteria for an effective date earlier than February 27, 2013, for the grant of service connection for OSA have not been met.  38 U.S.C.A. §§ 5101 (a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.102, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In a July 2014 letter, the Veteran was informed of the type of evidence he needed to submit in support of his claims on appeal, however, evidence pertaining to his claim for OSA was not mentioned.  In any event, the increased rating and effective date issues on appeal arise from disagreement with the rating and effective date assigned upon the grant of service connection for OSA in the December 2014 rating decision. In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103 (a) notice unnecessary because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01   (2006), aff'd sub nom.,  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.   There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis). 

With respect to the duty to assist, the AOJ has secured the Veteran's service treatment records, service personnel records, VA treatment records, and VA examination reports.  For his part, the Veteran has submitted medical treatise and internet articles, and additional private medical evidence.  The Veteran has not identified any other outstanding, available evidence that is relevant to the issues being decided herein.

In addition, VA has afforded the Veteran multiple medical examinations relating to his claim for an increased rating, most recently in December 2014 and September 2015.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of his OSA based on findings and medical principles.  The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of disability.  A review of the objective evidence reflects no credible evidence of worsening since the most recent September 2015 examination.  As such, the Board finds that the examinations of record, considered collectively, are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the earlier effective date claim, as discussed below, the resolution of the earlier effective date issue turns primarily on when the Veteran first filed his claim for service connection for OSA. Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. 
§ 5103A (d)(2)(A)-(C); 38 C.F.R. § 3.159 (c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); See also Fenderson v. West, 12 Vet. App. 119 (1999)..

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  
38 U.S.C.A. § 5110 (a). 

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims- formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32   (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 

A specific claim on the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101 (a); 38 C.F.R. §§ 3.151 (a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107 (b).

Under the provisons of Public Law No. 112-154, Section 506, an effective date for an original application may be backed up for one year prior to the receipt of the application, providing other pertinent conditions are met.  See 38 U.S.C.A. 5010 (West 2014 & Supp. 2016).

Analysis

Increased Rating for Sleep Apnea

The Veteran contends that his OSA warrants a higher rating.  He was assigned a rating of 50 percent in the December 2014 rating decision granting service connection for OSA.  OSA is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6847, which provides that a noncompensable rating is assigned for asymptomatic sleep apnea, but with documented sleep disorder breathing.  A 30 percent rating is assigned for persistent day-time hypersomnolence.  A 50 percent rating is assigned when sleep apnea requires the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  Finally, a 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires a tracheostomy.

March 2010 VA clinical records reveal that the Veteran was found to have severe obstructive sleep apnea with REM dependence.  He exhibited loud to obnoxious snoring and significant daytime sleepiness.  The clinician recommended that the Veteran undergo a CPAP titration sleep study, lose weight, and sleep on his side as opposed to his back.

In a December 2014 VA examination designed to evaluate illnesses related to Gulf War service, the examiner noted that the Veteran had a history of sleep apnea since 2010 and that sleep paralysis was noted since 2013.  The examiner opined that it was more likely that the Veteran's sleep disabilities were related to his history of posttraumatic stress disorder (PTSD), for which he was service-connected, rather than any specific environmental hazard exposure possibly experienced during service in the Persian Gulf.  The examiner further concluded that the Veteran's sleep disabilities were not as likely as not related to any possible environmental hazard exposure event experienced by the Veteran during his service in Southwest Asia/Persian Gulf.  Instead, the examiner concluded that the Veteran's sleep disabilities were at least as likely as not related to his service-connected history of PTSD, therefore warranting secondary service connection.  Service connection has been granted for PTSD effective February 27, 2013, based on the above cited provisions Section 506 of Public Law 112-154.

During the examination, the Veteran reported that he continued to use the CPAP machine about 50-70 percent of the time on average, and that as long as he used the machine, he did not have any apnea episodes at night.  The Veteran reported feeling more rested in the morning and having a significant decrease in snoring, although he continued to experience difficulties with fatigue, daytime sleepiness, and sleep paralysis.  The examiner found that the Veteran had persistent daytime hypersomnolence attributable to his sleep apnea, but did not indicate any other relevant findings, signs, or symptoms.  The Veteran scored a 17 on the Epworth Sleepiness Scale.  The examiner also found that the Veteran's sleep apnea did not impact his ability to work.

In a subsequent September 2015 VA examination, the examiner determined that the Veteran's condition remained essentially stable at this time with respect to his OSA.  The Veteran continued to use the CPAP machine.  With respect to any findings, signs, or symptoms attributable to sleep apnea, the examiner only noted that the Veteran had persistent daytime hypersomnolence.  There were no other significant diagnostic test findings or results, and the Veteran's sleep apnea still did not impact his ability to work.

A review of VA clinical records from the Evansville Community Based Outpatient Clinic (CBOC) revealed no difficulties with the Veteran's respiratory function.  The records, including a March 2016 consult record, showed that the Veteran was negative for any shortness of breath.

In September 2016, the Veteran submitted a Sleep Apnea Disability Benefits Questionnaire completed by his private physician.  The physician noted that the Veteran reported that he had significant difficulty staying awake and being able to focus due to excessive daytime sleepiness.  The Veteran continued to use a CPAP machine, however due to his PTSD, he reported that the CPAP machine caused him to feel trapped and claustrophobic at times.  With respect to findings, signs, or symptoms attributable to sleep apnea, the physician only noted that the Veteran had persistent daytime hypersomnolence.  The Veteran scored 23 out of a possible 24 on the Epworth Sleepiness Scale, indicating extremely severe sleep apnea.  The Veteran also reported unavoidable napping 3-4 times per week, with naps lasting at least 1-2 hours.  The physician noted that this would interfere with a normal work day and significantly erode the Veteran's occupational base.

Summarizing his findings, the physician concluded that the Veteran was significantly limited by the effects of sleep apnea, and that even with his compliance with the CPAP treatment, he was significantly sleepy during his waking hours with a high probability of dozing off during routine tasks and requiring frequent naps to function.  The physician opined that it was more likely than not that the Veteran would be unable to maintain substantial gainful employment on a consistent basis secondary to his severe symptoms of service-connected sleep apnea.

The Veteran also submitted a December 2016 opinion from a private Vocational Consultant who concluded that the Veteran was totally and permanently precluded from performing work at a substantially gainful level due to the severity of his service-connected PTSD and sleep apnea.  The consultant opined that the record supported this finding as far back as the date the claim was filed.

After reviewing the evidence of record, the Board finds that a rating of 50 percent is appropriate for service-connected OSA for the entire appeal period.  The Veteran is not entitled to a disability rating in excess of 50 percent because the rating currently assigned accurately reflects the severity of his disability in accordance with the rating schedule under § 4.97, Diagnostic Code 6847.

As a preliminary matter, Diagnostic Code 6847 is the appropriate code with which to rate the Veteran's OSA since he has been diagnosed with OSA, and his symptoms of daytime sleepiness and use of a CPAP machine have been contemplated by the code.  The Board also finds that "staged" ratings are not warranted by the evidence.  A review of the record shows that the Veteran's symptoms of daytime sleepiness and use of the CPAP machine have remained fairly constant throughout the appeal period.  As such, a "staged" rating would be inapplicable.

A rating of 100 percent requires the presence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or the requirement of a tracheostomy.  None of the three examinations of record, including the examination completed by the Veteran's private physician, indicated that that the Veteran had chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that he required a tracheostomy.  Similarly, the VA clinical records of record do not indicate any type of respiratory failure or any record of a tracheostomy.  Thus, the Veteran's symptomatology does not meet the criteria that would warrant a rating of 100 percent under § 4.97, Diagnostic Code 6847.

A 50 percent rating was appropriately assigned to the Veteran because he has consistently required the use of a CPAP machine, which is noted in both the VA examinations and the VA clinical records.  Although the September 2016 private opinion noted that the Veteran felt claustrophobic using the CPAP machine, it also noted that the Veteran continued to use the machine.  Thus, the Veteran's OSA most nearly approximates the criteria for a 50 percent rating under § 4.97, Diagnostic Code 6847.

To the extent that the Veteran contends that his OSA is more severe than is currently reflected by the assigned 50 percent rating, the Board places greater probative weight on the clinical findings of the trained professionals who have greater expertise in assessing the presence of specific symptoms of OSA such as chronic respiratory failure with carbon dioxide retention or cor pulmonae.  The Veteran is not competent to identify a specific level of disability relating sleep apnea to the appropriate diagnostic codes.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings provided in the examination reports directly address the criteria under which his disability is evaluated and are afforded greater probative weight.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

The Board notes that in the September 2016 examination completed by the private physician, the Veteran was found to have extremely severe sleep apnea resulting in excessive daytime sleepiness that would interfere with his employment.  However, this finding does not necessitate a referral for extraschedular consideration.  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  38 C.F.R. § 3.321(b).  While the Veteran has not asserted that extraschedular referral is necessary, he has submitted evidence that his OSA affects his ability to work.  This assertion has been contemplated by inclusion of the issue of entitlement to TDIU in this claim.  As such, any interference with the Veteran's employment due to OSA has been adequately addressed.  

Earlier Effective Date  

In the Veteran's July 2015 Notice of Disagreement, he indicated that he was also entitled to an effective date earlier than February 27, 2013, for the grant of service connection for OSA.  The Veteran did not provide any evidence or argument in support of his claim, nor did he assert a date when he should have been entitled to service-connection for OSA.

The record reveals that the Veteran submitted a statement which was received by VA on September 20, 2013, indicating that he was submitting an informal claim for benefits, including benefits for a sleep condition.  The Veteran's name was included on the statement.  Upon receipt of the statement, VA sent the Veteran an Application for Disability Compensation and Related Compensation Benefits in October 2013.  This application included a letter explaining to the Veteran that his September 2013 statement was an informal claim, and that he needed to complete an application within one year from the date of the letter in order to possibly receive benefits from the date the informal claim was filed.  

The Veteran completed the application form, which was received by VA on February 27, 2014.  The Veteran was awarded service connection for OSA from February 27, 2013, which was one year prior to the date the Veteran's application form was received.  He was informed that this effective date was awarded pursuant to Section 506 of Public Law 112-154.  Those provisions, now codified at 38 U.S.C.A. 5010 provide for a one year retroactive award from the date of the receipt of the application.  Thus, the date of February 27, 2010 is properly assigned.  There is no legal basis to use a year prior to the receipt of the informal or incomplete claim under these provisions.  Moreover, as the grant is partly based on the award of service connection for PTSD, also effective that date, an earlier date is not in order.

Moreover, as VA clinical records show that the Veteran had OSA as early as March 2010, the February 27, 2013, date of receipt of the claim is later than the date entitlement arose.  Accordingly, the Veteran is entitled to an effective date of February 27, 2013, but no earlier.

 
ORDER

Entitlement to an initial evaluation in excess of 50 percent for service-connected obstructive sleep apnea (OSA), is denied.

Entitlement to an effective date earlier than February 27, 2013, for the award of service connection for OSA is denied.



REMAND

Colon Cancer 

The Veteran's appeal for entitlement to service connection for colon cancer was certified to the Board in January 2017.  He filed his claim for colon cancer in March 2016, but it does not appear that the AOJ ever provided him with VCAA notice.  On remand, the AOJ should send the Veteran corrective notice.

The Veteran has not been provided with a VA examination with regards to his claim for colon cancer.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Although the Veteran has a current diagnosis of colon cancer, he has not asserted that there was a particular event, injury, or disease which occurred in service that caused or resulted in his colon cancer.  Similarly, service treatment records are silent for any reports, complaints, or symptoms related to colon cancer.  As such, a VA examination is unnecessary at this time.  If after receiving VCAA notice, the Veteran submits evidence of a possible in-service injury, event, or disease which occurred in service that is related to his colon cancer, he should be afforded a VA examination to determine the etiology of his disability.

Clinical records from May 2016 also indicate that the Veteran may have applied for Social Security disability benefits, however these records have not been associated with the file.  Thus, a remand is necessary to obtain those records if the Veteran has applied for social security benefits.

TDIU

As indicated above, the issue of entitlement to TDIU has been included as an issue in the appeal.  The Veteran submitted evidence, including an evaluation from a vocational rehabilitation consultant, that he was unable to work due to his OSA and PTSD.  Although the evaluation submitted by the consultant contains some description of the Veteran's employment history, it does not contain a record of where specifically the Veteran worked and what his duties were at each job.  The record also does not provide information about the Veteran's educational background or any other skills he possesses.  As such, a remand is necessary to obtain a clearer picture of the Veteran's vocational history. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA records relevant to the Veteran's claims and associate with the claims file.

2. Determine whether the Veteran applied for any Social Security Administration (SSA) benefits.  If the Veteran did apply for benefits or is in receipt of such benefits, obtain all related SSA records.

3. Send the Veteran VCAA notice tailored to his claim for service connection for colon cancer and send a notification letter informing him of the factors relevant to establishing a TDIU claim.  Enclose with the letter, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

If the Veteran submits additional evidence of an in-service injury, event, or occurrence related to his claim for service connection, schedule the Veteran for a VA examination to determine the etiology his colon cancer.  The examiner should provide an opinion as to the following:

(a) Is the Veteran's claim for service connection for colon cancer at least as likely as not (i.e., a 50 percent or greater probability) caused by or related to any event or injury he experienced in service?  The examiner should consider and address the Veteran's service treatment records, and any statements submitted by the Veteran with regards to events and injuries in service.

(b) The examiner should then note any functional impairment caused by the Veteran's service-connected disabilities, including OSA and PTSD.

The examiner is asked to include a rationale for all opinions offered, with citation to supporting factual data, as indicated.  If the examiner finds that the results of the examination are too inconsistent to be relied upon, the examiner should still provide their opinion with regards to the questions listed above based upon the record.  If the examiner cannot provide such an opinion without resorting to speculation, he or she should explain the likelihood that additional testing would provide more consistent results.

4. After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


